 1
 2                                                                                 JS-6
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11 PHILIP WALKER, an individual,                          )   Case No. 8:19-cv-01107-JLS-DFM
                                                          )
12                    Plaintiff,                          )   ORDER FOR DISMISSAL OF
                                                          )   COMPLAINT
13           vs.                                          )
                                                          )
14 LAITEK INC., an Illinois Corporation,                  )   Assigned for All Purposes To:
   and DOES 1 - 25, inclusive,                            )   Judge: Hon. Josephine L. Staton
15                                                        )   Ctrm: 10A
             Defendant.                                   )
16                                                        )   Action Filed: April 9, 2019
17
18           IT IS HEREBY ORDERED that the Complaint of Plaintiff PHILIP WALKER
19 is hereby dismissed with prejudice as to the entire action.
20
21
22 Dated: 03/18/2020                                          JOSEPHINE L. STATON
                                                              _______________________________
                                                              JOSEPHINE L. STATON
23
                                                              United States District Judge
24
25
26
27
28

                                          ORDER FOR DISMISSAL OF COMPLAINT
     M:\Civil\SA19CV01107JLS-ORDER.docx
